Mr. Presiding Justice Fitch delivered the opinion of the court. Abstract of the Decision. 1. Sales, § 373*-—sufficiency of evidence of breach of contract to furnish automobiles for resale. The evidence in an action for the breach of a contract to furnish automobiles for resale, held prima facie sufficient to permit the plaintiff to recover. I 2. Sales, § 374*—when verdict improperly directed for defendant in action breach of contract. A verdict held improperly directed for the defendant in an action for the breach of a contract to supply automobiles for resale. 3. Sales, § 62*—when contract confers right to purchase. A contract to supply the plaintiff with automobiles for resale, held to give him the right to purchase from the defendant and not merely the right to sell. 4. Sales, § 62*—when contract confers right to purchase. A contract conferring the exclusive right on the plaintiff to sell the defendant’s automobiles in a city, held to entitle the plaintiff to purchase as many cars as he cared to buy, notwithstanding he did not have customers waiting for them. 5. Sales, § 160*—when tender under contract of purchase must be kept good. A tender of money under a contract for the purchase of automobiles giving an exclusive right of resale in a city, held an offer to perform a condition of the contract, and that the tender need not be kept good by bringing the money into court. 6. Sales, § 65*—when quantity sufficiently designated in order. An order for automobiles under a contract for their exclusive sale in a city, held to sufficiently designate the cars desired, where the defendant did not object to the order for that reason, and there was an uncertainty at the time the order was given as to the kind of automobiles the defendant intended putting on the market, and the purchaser offered to do whatever the defendant might require to comply with the contract. 7. Sales, § 143*—when purchaser must be ready to perform on rescission by seller. Where the plaintiff declined to acquiesce in the cancellation by the defendant of a contract for an exclusive right to sell automobiles in a city, and notified the latter to that effect, all that the plaintiff was required to do was to hold himself in readiness to perform if the defendant changed his position. 8. Sales, § 44*—when stipulation against use of vendor's name in effecting resale of chattels broken. The fact that the plaintiff sent out circulars on the defendant’s letter heads, held not to violate a condition of a contract for the exclusive sale of automobiles in a city, prohibiting the use of the defendant’s name on printed matter, where it was done by direction of the defendant’s superintendent, and was discontinued on objection being made by the defendant. 9. Damages, § 66*—what recoverable for sales by vendor in territory allotted to purchaser of automobiles. Where a manufacturer sold automobiles in a territory it had assigned by a sales contract to the plaintiff, the latter may recover under a condition of his contract providing that the manufacturer should reimburse the plaintiff “to the extent of commissions and discounts” prescribed in the contract for all cars sold by the defendant in such territory.